Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  June 23, 2015                                                                Robert P. Young, Jr.,
                                                                                          Chief Justice

                                                                                Stephen J. Markman
                                                                                    Mary Beth Kelly
  151268(80)                                                                         Brian K. Zahra
                                                                             Bridget M. McCormack
                                                                                   David F. Viviano
                                                                               Richard H. Bernstein,
  MERCANTILE BANK OF MICHIGAN,                                                                 Justices
           Plaintiff/Counter-Defendant-
           Appellee,
                                                     SC: 151268
  v                                                  COA: 316777
                                                     Kent CC: 09-001639-CZ
  CLMIA, LLC,
            Defendant/Third-Party Plaintiff/Cross-
            Defendant-Appellant,
  and

  DANIEL B. LONGMAN,
             Defendant/Third-Party Plaintiff,
  and

  CLIA, INC.,
                Defendant,
  and

  WELLS FARGO BANK, N.A.,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff-Appellee,
  and

  WELLS FARGO ADVISORS, LLC, WILLIAM
  OCKERLUND, and MICHAEL DRIVER,
           Third-Party Defendants-Appellees,
  and

  WACHOVIA BANK and WACHOVIA
  SECURITIES, LLC,
             Third-Party Defendants.
  ___________________________________________/
                                                                                                            2


      On order of the Chief Justice, the motion for temporary admission under MCR
8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
purpose of appearing on behalf of third party defendants-appellees Wells Fargo Advisors,
LLC, William Ockerland and Michael Driver in this case: Beth A. Black and Steven M.
Malina.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                        June 23, 2015
                                                                                   Clerk